          Case 5:20-cv-04049-EJD Document 36 Filed 09/18/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9

10   SIGURD MURPHY and KEITH UEHARA,                 Case No. 5:20-cv-03639-EJD
     on behalf of themselves and all others          Case No. 5:20-cv-04049-EJD
11   similarly situated,                             Case No. 5:20-cv-04823-EJD
                                                     Case No. 5:20-cv-04860-EJD
12          Plaintiffs
13                          v.                       [PROPOSED] ORDER GRANTING
                                                     PLAINTIFFS’ AMENDED MOTION TO
14   CELESTRON ACQUISITION, LLC, et al.              APPOINT COTCHETT, PITRE &
                                                     McCARTHY, LLP, SUSMAN GODFREY
15          Defendants.                              LLP, AND LIEFF CABRASER
                                                     HEIMANN & BERNSTEIN, LLP
16                                                   INTERIM CO-LEAD COUNSEL FOR
                                                     INDIRECT PURCHASER PLAINTIFFS
17

18

19   DANIEL HIGHTOWER, on behalf of
     himself and all others similarly situated,
20
            Plaintiffs
21
                            v.
22
     CELESTRON ACQUISITION, LLC, et al.
23
            Defendants.
24

25   SARA DAY BREWER and THIEN NGO, on
     behalf of themselves and all others similarly
26   situated,
27          Plaintiffs
28                          v.
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ AMENDED MOTION TO APPOINT COTCHETT,
     PITRE & McCARTHY, LLP, SUSMAN GODFREY LLP, AND LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP INTERIM CO-LEAD COUNSEL FOR INDIRECT PURCHASER PLAINTIFFS
         Case 5:20-cv-04049-EJD Document 36 Filed 09/18/20 Page 2 of 5



 1
     CELESTRON ACQUISITION, LLC, et al.
 2
            Defendants.
 3

 4   NORMAN GOLDBLATT, individually and
     on behalf of all others similarly situated,
 5
            Plaintiff
 6
                          v.
 7
     DAR TSON “DAVID” SHEN, et al.
 8
            Defendants.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ AMENDED MOTION TO APPOINT COTCHETT,
     PITRE & McCARTHY, LLP, SUSMAN GODFREY LLP, AND LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP INTERIM CO-LEAD COUNSEL FOR INDIRECT PURCHASER PLAINTIFFS
           Case 5:20-cv-04049-EJD Document 36 Filed 09/18/20 Page 3 of 5



 1          Now before the Court is Plaintiffs’ Amended Motion to Appoint Cotchett, Pitre &
 2   McCarthy, LLP, Susman Godfrey LLP, and Lieff Cabraser Heimann & Bernstein, LLP Interim
 3   Co-Lead Counsel for Indirect Purchaser Plaintiffs. The Court has considered the parties’ papers,
                                                                the parties’ oral arguments at the hearing
 4   relevant legal authority, and the record in this case, and it finds the motion suitable for disposition
     on September 17, 2020. For the reasons stated at the hearing and explained in part below, the Court
 5   without oral argument. See Civil L.R. 7-1(b). For the reasons explained below, the Court
 6   HEREBY GRANTS the amended motion and APPOINTS Cotchett, Pitre & McCarthy, LLP,
 7 Susman Godfrey LLP, and Lieff Cabraser Heimann & Bernstein, LLP as Interim Co-Lead

 8   Counsel for the Indirect Purchaser Plaintiffs.
 9          Federal Rule of Civil Procedure 23(g)(3) permits courts to “designate interim counsel to
10   act on behalf of a putative class before determining whether to certify the action as a class action.”
11   Rule 23(g) does not provide a standard for appointment of interim counsel, but courts typically
12   look to the factors used in determining the adequacy of class counsel under Rule 23(g)(1)(A). See,
13   e.g., Ramirez v. Trans Union, LLC, No. 12-cv-00632-JSC, 2013 WL 1003608, at *2 (N.D. Cal.
14 Mar. 13, 2013). Accordingly, the Court considers:

15                  (i) the work counsel has done in identifying or investigating
                    potential claims in the action; (ii) counsel’s experience in handling
16                  class actions, other complex litigation, and the types of claims
                    asserted in the action; (iii) counsel’s knowledge of the applicable
17                  law; and (iv) the resources that counsel will commit to representing
                    the class.
18

19 Fed. R. Civ. P. 23(g)(1)(A).

20          The court may also consider “any other matter pertinent to counsel’s ability to fairly and
21 adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B). Courts have held that,

22   in cases where there are a number of “overlapping, duplicative, or competing suits” and “some or
23 all of those suits may be consolidated,” designating “interim counsel clarifies responsibility for

24 protecting the interests of the class during precertification activities.” Burns v. Navistar, Inc., No.

25 10-cv-2295-LAB-BGS, 2011 WL 13071147, at *2 (S.D. Cal. Feb. 24, 2011) (citing Manual for

26 Complex Litigation (Fourth) § 21.11 (2004)). Here, because there are multiple lawsuits

27 concerning Indirect Purchasers which involve overlapping facts and issues of law (see Hightower

28   _____________________________________________________________________________
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ AMENDED MOTION TO APPOINT COTCHETT,
     PITRE & McCARTHY, LLP, SUSMAN GODFREY LLP, AND LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP INTERIM CO-LEAD COUNSEL FOR INDIRECT PURCHASER PLAINTIFFS
                                                                                                   1
           Case 5:20-cv-04049-EJD Document 36 Filed 09/18/20 Page 4 of 5



 1   v. Celestron Acquisition, LLC, et al., No. 5:20-cv-03639-EJD; Murphy, et al. v. Celestron
 2   Acquisition, LLC, et al., No. 5:20-cv-04049-EJD; Brewer, et al. v. Celestron Acquisition, LLC, et
 3   al., No. 5:20-cv-04823-SVK; Goldblatt v. Shen, et al., No. 5:20-cv-04860-EJD), and because
 4   counsel for Indirect Purchasers have expressed a desire to consolidate these cases, appointing
 5   interim lead counsel is appropriate.
 6           The Court has determined that Cotchett, Pitre & McCarthy, LLP, Susman Godfrey LLP,
 7   and Lieff Cabraser Heimann & Bernstein, LLP meet all of the standards set forth in Rule
 8   23(g)(1). These firms have demonstrated that they are extremely experienced in handling complex
 9   antitrust class actions, including cases concerning many of the same facts, issues, and evidence
10   that will likely be at issue in this case. Additionally, Cotchett, Pitre & McCarthy, LLP, Susman
11   Godfrey LLP, and Lieff Cabraser Heimann & Bernstein, LLP have demonstrated their extensive
12   knowledge in the applicable law, and that they have the appropriate resources to represent the best
13   interests of the Indirect Purchasers Plaintiffs.
14   The Court hereby ORDERS that:
15           1.      Pursuant to Rule 23(g)(2)(A), the Court appoints Cotchett, Pitre & McCarthy,
16   LLP, Susman Godfrey LLP, and Lieff Cabraser Heimann & Bernstein, LLP as Interim Co-Lead
17   Counsel for the Indirect Purchasers Plaintiffs.
18           2.      Interim Co-Lead Counsel shall be responsible for the overall conduct of the
19   litigation on behalf of the Indirect Purchaser Plaintiffs. Interim Co-Lead Counsel shall have the
20   authority to undertake all actions necessary to prosecute and resolve the Indirect Purchaser
21   actions, including the authority to conduct all motion practice, discovery, settlement negotiations,
22   as well as pretrial and trial proceedings.
23           3.      Interim Co-Lead Counsel for the Indirect Purchasers Plaintiffs shall consult with
24   and employ experts and consultants as necessary.
25           4.      Interim Co-Lead Counsel for the Indirect Purchasers Plaintiffs shall coordinate the
26   selection of counsel to act as spokesperson(s) at any hearings or pretrial conferences.
27

28   _____________________________________________________________________________
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ AMENDED MOTION TO APPOINT COTCHETT,
     PITRE & McCARTHY, LLP, SUSMAN GODFREY LLP, AND LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP INTERIM CO-LEAD COUNSEL FOR INDIRECT PURCHASER PLAINTIFFS
                                                                                                2
           Case 5:20-cv-04049-EJD Document 36 Filed 09/18/20 Page 5 of 5



 1           5.      Interim Co-Lead Counsel are hereby designated as the counsel for the indirect

 2   purchaser plaintiffs in the consolidated actions upon whom all notices, orders, pleadings, motions,

 3   discovery, and memoranda relating to the consolidated actions shall be served, and Defendants

 4   shall effect service on Indirect Purchaser Plaintiffs in the consolidated actions by serving the

 5   Interim Co-Lead Counsel above. An agreement reached between Defendant(s) and Interim Co-

 6   Lead Counsel or their designee(s) shall be binding on the Indirect Purchaser Plaintiffs.

 7           6.      Interim Co-Lead Counsel for the Indirect Purchasers Plaintiffs shall collect funds

 8   from Indirect Purchaser Plaintiffs’ counsel as needed to defray the common costs incurred in the

 9   prosecution of this litigation.

10           7.      Zwerling, Schachter, & Zwerling LLP will assist in representing plaintiffs and the

11   proposed class at the direction of Interim Co-Lead Counsel.

12           8.      All Indirect Purchaser Plaintiffs’ counsel shall keep contemporaneous time

13   and expense records indicating with specificity the hours and particular activities engaged in and

14   shall provide such records to the Interim Co-Lead Counsel as directed by the Interim Co-Lead

15   Counsel. Time records shall be submitted to Interim Co-Lead Counsel on a regular basis in a

16   form to be determined by Interim Co-Lead Counsel.

17           9.      This order shall apply to all Indirect Purchaser Plaintiffs’ class actions related,

18   transferred, or coordinated to the above-captioned action.

19           In light of the consolidation of the related Indirect Purchaser Cases and the appointment of
     Interim Co-Lead Counsel, the Clerk of Court shall close case numbers: 5:20-cv-04049-EJD, 5:20-
20   cv-04823-EJD, 5:20-cv-04860-EJD, 5:20-cv-05285-EJD, 5:20-cv-05400-EJD, and 5:20-
     cv-06216-EJD.
21           Per the Court’s Order Granting Stipulation Re Consolidation and Case Management (Dkt.
     No. 56), Interim Co-Lead Counsel shall file a consolidated amended complaint within 30 days of
22   the date of this order. In anticipation of the consolidated amended complaint, Defendant’s
     pending Motion to Dismiss the First Amended Complaint (Dkt. No. 39) is TERMINATED AS
23   MOOT.
             The parties shall meet and confer and propose a case management schedule within thirty
24   (30) days of the filing of the consolidated complaint.
              For good cause shown, IT IS SO ORDERED.
25

26    Dated:      September 18, 2020

27                                             The Hon. Edward J. Davila
                                               United States District Judge
28   _____________________________________________________________________________
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ AMENDED MOTION TO APPOINT COTCHETT,
     PITRE & McCARTHY, LLP, SUSMAN GODFREY LLP, AND LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP INTERIM CO-LEAD COUNSEL FOR INDIRECT PURCHASER PLAINTIFFS
                                                                                                3
